Exhibit 10.22


SEVENTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT
THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
made and entered into as of December 13, 2019 (the “Effective Date”), by and
between PIPER JAFFRAY & CO., a Delaware corporation (“Borrower”) and U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”); has reference
to the following facts and circumstances (the “Preambles”):
A    Borrower and Lender entered into the Amended and Restated Loan Agreement
dated as of December 28, 2012 (as amended, the “Agreement”, all capitalized
terms used and not otherwise defined in this Amendment shall have the respective
meanings ascribed to them in the Agreement as amended by this Amendment),
pursuant to which Borrower executed the Amended and Restated Revolving Credit
Note dated December 28, 2012, payable to the order of Lender in the original
principal amount of up to $250,000,000 (subsequently decreased to $175,000,000)
(as amended, the “Note”).
B    The Agreement was previously amended as described in the First Amendment to
Amended and Restated Loan Agreement dated as of December 28, 2013, the Second
Amendment to Amended and Restated Loan Agreement dated as of December 19, 2014,
the Third Amendment to Amended and Restated Loan Agreement dated as of December
18, 2015, the Fourth Amendment to Amended and Restated Loan Agreement dated as
of December 17, 2016, the Fifth Amendment to Amended and Restated Loan Agreement
dated as of December 16, 2017 and the Sixth Amendment to Amended and Restated
Loan Agreement dated as of December 14, 2018.
C.    Borrower and Lender desire to further amend the Agreement on the terms set
forth below.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender agree as follows:
1.Preambles. The Preambles are true and correct, and, with the defined terms set
forth herein, are incorporated herein by this reference.
2.Amendments to Agreement. As of the Effective Date, the Agreement is amended as
follows:
(a)Recital B on page 1 of the Agreement is deleted and replaced with the
following:
B.    Borrower and Lender have agreed that the Original Agreement shall be
amended, restated and replaced to provide for a revolving credit facility from
Lender in the principal amount of up to $125,000,000
(b)The definitions of Facility Amount” and “Termination Date” in Section 1 of
the Agreement are deleted and replaced with the following:
Facility Amount shall mean One Hundred Twenty-Five Million Dollars
($125,000,000).
Termination Date shall mean the earlier of December 11, 2020, or the date on
which this Agreement is terminated pursuant to Section 12.
(c)Section 18 of the Agreement is deleted and replaced with the following:
18.    Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.





--------------------------------------------------------------------------------





(a)    The Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower, their directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. The Borrower has implemented and maintain in effect for itself and its
Subsidiaries policies and procedures to ensure compliance by the Borrower, its
Subsidiaries, and their respective officers, employees, directors, and agents
with Anti-Corruption Laws and applicable Sanctions. None of the Borrower, any of
its Subsidiaries or, to the knowledge of the Borrower, any directors, officer,
employee, agent, or affiliate of the Borrower or any of its Subsidiaries is an
individual or entity that is, or is 50% or more owned (individually or in the
aggregate, directly or indirectly) or controlled by individuals or entities
(including any agency, political subdivision or instrumentality of any
government) that are (i) the target of any Sanctions or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions (currently Crimea, Cuba, Iran, North Korea and Syria).
(b)    The Borrower shall, and shall cause each of its Subsidiaries to, comply
with all requirements of law of any Governmental Authority having jurisdiction
over it or its business, including, without limitation, all Anti-Corruption Laws
and applicable Sanctions, except where the failure to comply would not
reasonably be expected to have, either individually or in the aggregate, a
material adverse effect. Borrower will not use or allow any tenants or
subtenants to use, or permit any Subsidiary to use or allow any tenants or
subtenants to use, its Property for any business activity that violates any
federal or state law or that supports a business that violates any federal or
state law.
(c)    Borrower will not request any Advance, and the Borrower will not use, and
the Borrower will ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Advance in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws. Borrower will not, directly or
indirectly, use the proceeds of Advances, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any person participating in the
Advances, whether as underwriter, advisor, investor, or otherwise).
(d)    Lender hereby notifies the Borrower that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow Lender to identify the Borrower
in accordance with the PATRIOT Act.
For purposes of this Agreement:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or





--------------------------------------------------------------------------------





pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, limited liability company,
corporation, institution, entity, party or Governmental Authority.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Sanctions” means sanctions administered or enforced from time to time by the
U.S. government, including those administered by OFAC, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.
“Subsidiary” means any Person as to which the Borrower owns, directly or
indirectly, at least 50% of the outstanding shares of capital stock or other
interests having ordinary voting power for the election of directors, officers,
managers, trustees or other controlling Persons or an equivalent controlling
interest in Lender’s judgment.
(d)The reference to “December 14, 2018” in Exhibit C (Pricing and Fees) to the
Agreement is deleted and replaced with “December 13, 2019”.
(e)The reference to “Advisory Fee” in Exhibit C (Pricing and Fees) to the
Agreement is deleted and replaced with “Work Fee”.
3.Amendments to Note. As of the Effective Date, the Note is amended as follows:
(a)The reference at the top of page 1 of the Note to “$175,000,000.00” is
deleted and replaced with “$125,000,000.00”.
(b)The first paragraph on page 1 of the Note is deleted and replaced with the
following:
FOR THE VALUE RECEIVED, the undersigned, PIPER JAFFRAY & CO., a Delaware
corporation (“Borrower”), hereby unconditionally promises to pay, to the order
of U.S. BANK NATIONAL ASSOCIATION, a national banking association (“Lender”), on
the Termination Date (as defined in the Amended and Restated Loan Agreement
between Lender and Borrower dated of even date herewith, as the same may from
time to time be amended [the “Loan Agreement”; all capitalized terms not
otherwise defined shall have the meanings ascribed to them in the Loan
Agreement]), the principal amount of One Hundred Twenty-Five Million Dollars
($125,000,000) or, if less, the aggregate unpaid principal amount of all
Advances made by Lender to Borrower and evidenced by this Amended and Restated
Revolving Credit Note (as amended, this “Note”), which amount may be borrowed,
paid, re-borrowed and repaid, in whole or in part, subject to the terms of this
Note and the Loan Agreement.
4.Costs and Expenses. Borrower hereby agrees to reimburse Lender upon demand for
all out-of-pocket costs and expenses (including charges and disbursements of
outside counsel to Lender) incurred by Lender in the preparation, negotiation
and execution of this Amendment and any and all other agreements, documents,
instruments and/or certificates relating to the amendment of the Agreement and
the other Credit





--------------------------------------------------------------------------------





Documents. Borrower further agrees to pay or reimburse Lender for (a) any stamp
or other taxes (excluding income or gross receipts taxes) which may be payable
with respect to the execution, delivery, filing and/or recording of any of the
Credit Documents and (b) the cost of any filings and searches, including Uniform
Commercial Code filings and searches. All of the obligations of Borrower under
this Section 3 shall survive the payment of the Advances and the termination of
the Agreement.
5.References. This Amendment is a Credit Document and all references in the
Agreement to “this Agreement” and any other references of similar import shall
after the effectiveness of this Amendment pursuant to the terms hereof mean the
Agreement as amended by this Amendment. All references in the other Credit
Documents to “the Loan Agreement” or “the Note” and any other references of
similar import shall mean the Agreement and the Note as amended by this
Amendment.
6.Full Force and Effect. Except to the extent specifically amended by this
Amendment, all of the terms, provisions, conditions, covenants, representations
and warranties contained in the Agreement shall be and remain in full force and
effect and the same are hereby ratified and confirmed.
7.Continuing Security. The Agreement, as hereby amended, and the Note, are, and
shall continue to be, secured by the Collateral Pledge Agreement.
8.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of Borrower and Lender and their respective successors and assigns,
except that Borrower may not assign, transfer or delegate any of its rights or
obligations under the Agreement as amended by this Amendment.
9.Representations and Warranties. Borrower represents and warrants to Lender
that as of the Effective Date:
(a)the execution, delivery and performance by Borrower of this Amendment are
within the corporate powers of Borrower, have been duly authorized by all
necessary corporate action and require no action by or in respect of, consent of
or filing or recording with, any governmental or regulatory body,
instrumentality, authority, agency or official or any other person or entity;
(b)the execution, delivery and performance by Borrower of this Amendment do not
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under or result in any violation of, the terms of the
Certificate of Incorporation or Bylaws of Borrower, any applicable law, rule,
regulation, order, writ, judgment or decree of any court or governmental or
regulatory body, instrumentality authority, agency or official or any agreement,
document or instrument to which Borrower is a party or by which Borrower or any
of its property or assets is bound or to which Borrower or any of its property
is subject;
(c)this Amendment has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);
(d)all of the representations and warranties made by Borrower in the Agreement,
the Note, the Collateral Pledge Agreement, and the other Credit Documents are
true and correct in all material respects on and as of the date of this
Amendment as if made on and as of the date of this Amendment;
(e)Borrower is an “exempted borrower” (as defined in Section 221.2 of Federal
Reserve Board Regulation U) and Borrower acknowledges that Lender is entering
into this Amendment based on Lender’s good faith determination that Borrower is
an “exempted borrower”; and





--------------------------------------------------------------------------------





(f)Borrower is in compliance with all provisions of the Agreement, the Note, the
Collateral Pledge Agreement, and the other Credit Documents.
10.Inconsistency. In the event of any inconsistency or conflict between this
Amendment and the Agreement, the terms, provisions and conditions contained in
this Amendment shall govern and control.
11.Governing Law. This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of Minnesota (without
reference to conflict of law principles) but giving effect to Federal laws
applicable to national banks.
12.Electronic Imaging. Borrower hereby acknowledges the receipt of a copy of the
Agreement, the Note, the Collateral Pledge Agreement, this Amendment and all
other Advance Documents. Lender may, on behalf of Borrower, create a microfilm
or optical disk or other electronic image of any or all of the Credit Documents.
Lender may store the electronic image of any Credit Document in its electronic
form and then destroy the paper original as part of Lender’s normal business
practices, with the electronic image deemed to be an original.
13.Headings. Section or other headings contained in this Amendment are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Amendment.
14.Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same agreement, and any
of the parties hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart hereof by facsimile or email
transmission shall be effective as delivery of a manually executed counterpart
hereof.
15.Conditions. Notwithstanding any provision contained in this Amendment to the
contrary, this Amendment shall not be effective unless and until Lender shall
have received:
(a)this Amendment and the Pricing Letter, duly executed by Borrower;
(b)the fees due and payable on the Effective Date as specified in the Pricing
Letter;
(c)the Certificate of Secretary (with Resolutions) dated as of the Effective
Date, certified by the Secretary of Borrower;
(d)a certificate of good standing for Borrower issued by the Delaware Secretary
of State (or other evidence of good standing acceptable to Lender); and
(e)such other documents and information as reasonably required by Lender.
Borrower and Lender executed this Amendment as of the Effective Date.


[Signature Page Follows]





--------------------------------------------------------------------------------





SIGNATURE PAGE-
SEVENTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT


Borrower:
PIPER JAFFRAY & CO.
By: /s/ Kasi V. Subramanian     
Name: Kasi V. Subramanian
Title: Treasurer


By: /s/ Timothy L. Carter     
Name: Timothy L. Carter
Title: Chief Financial Officer




Lender:
U.S. BANK NATIONAL ASSOCIATION
By: /s/ Christopher M. Doering     
Name: Christopher M. Doering
Title: Senior Vice President

















--------------------------------------------------------------------------------






[U.S. Bank Letterhead]
December 13, 2019
Piper Jaffray & Co.
800 Nicollet Mall, J09SO4
Minneapolis, Minnesota 55402
Attention: Timothy L. Carter, Chief Financial Officer and Kasi V. Subramanian,
Treasurer
Re:    Amended and Restated Loan Agreement dated as of December 28, 2012,
executed by U.S. Bank National Association (“Lender”) and Piper Jaffray & Co.
(“Borrower”), as amended by the First Amendment to Amended and Restated Loan
Agreement dated as of December 28, 2013, the Second Amendment to Amended and
Restated Loan Agreement dated as of December 19, 2014, the Third Amendment to
Amended and Restated Loan Agreement dated as of December 18, 2015, the Fourth
Amendment to Amended and Restated Loan Agreement dated as of December 17, 2016,
the Fifth Amendment to Amended and Restated Loan Agreement dated as of December
16, 2017, the Sixth Amendment to Amended and Restated Loan Agreement dated as of
December 14, 2018 and the Seventh Amendment to Amended and Restated Loan
Agreement dated as of December 13, 2019 (as amended, the “Agreement”; all
capitalized terms used and not otherwise defined in this Amendment shall have
the respective meanings ascribed to them in the Agreement as amended by this
letter agreement)
Dear Debbra and Tim:
This letter agreement (this “Pricing Letter”) is the Pricing Letter, as defined
in the Agreement (and amends, restates and replaces the Pricing Letter dated
December 14, 2018). The following terms are defined and incorporated into the
Agreement by reference:
Applicable Margin shall mean 1.0%.
Commitment Fee. From and including the date of this Pricing Letter to but
excluding the Termination Date, Borrower shall pay a nonrefundable commitment
fee on the unused portion of the Facility Amount (determined by subtracting the
outstanding principal amount of all Advances from the Facility Amount) at an
annual rate of 0.20%. The commitment fee shall be (a) calculated on a daily
basis, (b) payable quarterly in arrears on the first day of each calendar
quarter prior to the Termination Date and on the Termination Date and (c)
calculated on an actual day, 360-day year basis.
Work Fee. Borrower shall pay Lender, in conjunction with the Seventh Amendment
to the Agreement, dated as of December 13, 2019 (the “Seventh Amendment”), a
work fee in the amount of $156,250.
The payment of the fees set forth above is a condition precedent to the
effectiveness of the Seventh Amendment. You agree that, once paid, the fees or
any part thereof payable hereunder and under the Agreement shall be fully earned
on the date hereof and shall not be refundable under any circumstances. All fees
payable hereunder and under the Agreement shall be paid in immediately available
funds and shall be in addition to reimbursement of the Lender’s out-of-pocket
expenses in accordance with the terms of the Agreement.







--------------------------------------------------------------------------------

Piper Jaffray & Co.
December 13, 2019
Page 2




The Borrower’s obligation to pay the foregoing fees will not be subject to
counterclaim or setoff for or be otherwise affected by any claim or dispute the
undersigned may have against the Lender. It is understood and agreed that this
Pricing Letter shall not constitute or give rise to any obligation to provide
any financing; such an obligation will arise only to the extent provided in the
Agreement. This Pricing Letter may not be amended or waived except by an
instrument in writing signed by the Lender and you. This Pricing Letter shall be
governed by, and construed in accordance with, the laws of the State of
Minnesota. This Pricing Letter may be executed in any number of counterparts,
each of which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this Pricing
Letter by electronic or facsimile transmission shall be effective as delivery of
a manually executed counterpart hereof.





--------------------------------------------------------------------------------

Piper Jaffray & Co.
December 13, 2019
Page 3




Please indicate your acceptance of this Pricing Letter by signing in the space
indicated below and returning a copy of this letter to the undersigned.


Very Truly Yours,
U.S. BANK NATIONAL ASSOCIATION


By: /s/ Christopher M. Doering     
Name: Christopher M. Doering
Title: Senior Vice President
    







--------------------------------------------------------------------------------

Piper Jaffray & Co.
December 13, 2019
Page 4




Accepted and agreed to by Borrower as of December 13, 2019:
PIPER JAFFRAY & CO.
By: /s/ Kasi V. Subramanian     
Name: Kasi V. Subramanian
Title: Treasurer


By: /s/ Timothy L. Carter     
Name: Timothy L. Carter
Title: Chief Financial Officer







